Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
Claim rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 35, the wraparound ECG sensing electrode lacks antecedent basis.

In claim 2, line 2, the front end circuit lacks antecedent basis.

In claim 11, line 3, the cardiac activation wavefront amplitudes lacks antecedent basis.



Claim Rejections - 35 USC § 103
Claim(s) 1,4,5,6,12,17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koop et al (2018/0078771),and Zhou (2017/0354365),and Weinberg et al (2017/0281032).

1. (currently amended) A noise-separating cardiac monitor,
comprising:
an implantable housing comprising an external surface having a length
longer than a width of the external surface, wherein ends of the external surface of
the implantable housing have a same width; (see at least figures 9,10 and ¶68 of Koop which teach a subcutaneous device with a controller/processor 58 and electrodes 128,130)
a wireless antenna shaped to wrap around an interior periphery of the
implantable housing; (Koop is silent as to an antenna in the housing.  However, Zhou teaches a wireless antenna, see at least ¶60 and figure 3.  It would have been obvious to use such antenna since it would merely yield predictable results, such as a more compact design)
a pair of ECG sensing electrodes provided on a ventral surface of the
implantable housing with one of the ECG sensing electrodes forming a superior
pole on a proximal end of the implantable housing and the other ECG sensing
electrode forming an inferior pole on a distal end of the implantable housing to
capture P-wave signals that are generated during atrial activation and R-wave
signals;  (see at least figures 9,10 and at least ¶53 of Koop)
electronic circuitry provided within the wearable housing and comprising:
a low power microcontroller operable to execute over an extended
period under modular micro program control as specified in firmware stored in a
program memory unit; (Koop is silent as to firmware.  Weinberg teaches firmware that controls a microcontroller, see at least ¶42.  It would have been obvious to use such with the device of Koop since such is well known in the art and would merely yield predictable results)


non-volatile memory electrically interfaced with the
microcontroller and operable to continuously store samples of the
electrocardiographic signals throughout the extended period;_(Koop is silent as to such memory.  However, Weinberg teaches the ability to store over an extended period such as the period determined by the microcontroller, see at least ¶45.  It would have been obvious to use such with the device of Koop since it would merely yield predictable results)

a u-shape periphery positioned between the wraparound ECG sensing
electrode and the ECG sensing electrode on the ventral surface nearest the
wraparound ECG sensing electrode.  (as mentioned in the office action of 5/27/22, Zhou teaches at least one wraparound electrode 66, see figure 3.  Koop teaches electrodes 130a,130b,128a,128b, any one of which can be considered to be a ventral electrode.  In combination, a U shaped periphery is considered to be positioned between the two.  As shown in the figure below, which is figure 3 of Zhou, with crudely added annotations of ventral electrode 130a of Koop, for example.  The red box represents the ventral electrode from Koop, and the yellow space represents the U shaped periphery.  As mentioned in the office action of 5/27/22, it would have been obvious to combine the device of Koop with the electrode of Zhou since such combination would merely yield predictable results;  the electrodes will each act together in combination as they would separately.)
Further, regarding applicant remarks of 8/29/22, One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). See MPEP 2145 IV.








    PNG
    media_image1.png
    293
    452
    media_image1.png
    Greyscale



5. (currently amended) A noise-separating cardiac monitor in
accordance with Claim 4, 
wherein the periphery is programmatically controlled to combine the wraparound ECG sensing electrode and the ECG sensing electrode on the ventral surface nearest the wraparound
ECG sensing electrode to form a single electrode.  (Weinberg teaches that the housing of his device can be programmatically selected to act as an electrode for certain sensing modes, ¶39, and at least ¶42 teaches the use of firmware. This implies that in certain other sensing modes, the housing is not used, and is thus an insulator. The wraparound electrodes of Zhou, when used with the structure of figures 9,10 of Koop would allow for wraparound electrodes at the ends,
along with the electrodes of Koop already there. The wraparound electrodes and other sensing
electrodes would not be touching each other, but rather would be placed at a distance from
each other on the housing. This spacing is considered to be the periphery. The periphery is
comprised of the housing itself and as mentioned in Weinberg, the housing can be
programmatically selected, which, when selected, would combine the wraparound electrode and the other electrodes of Koop into a single electrode. It would have been obvious to have such
feature with the device of Koop since it would provide the result of allowing different and varied
types of sensing capability in a predictable manner.)


Re claims 4,6,12,17-20, see office action of 5/27/22.


Claim(s) 2,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koop et al (2018/0078771),and Zhou (2017/0354365),and Weinberg et al (2017/0281032), and further in view of Felix et al (9,615,763).
See office action of 5/27/22.


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koop et al (2018/0078771),and Zhou (2017/0354365),and Weinberg et al (2017/0281032),and Ghanem et al (2007/0233198).
See office action of 5/27/22.

Claim(s) 7,8,10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koop et al (2018/0078771),and Zhou (2017/0354365),and Weinberg et al (2017/0281032),and Sullivan et al (2018/0116537).
See office action of 5/27/22.

Claim(s)  9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koop et al (2018/0078771),and Zhou (2017/0354365),and Weinberg et al (2017/0281032),and Sullivan et al (2018/0116537) and Bharmi (8,108,035).

See office action of 5/27/22.


Claim(s) 13,15,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koop et al (2018/0078771),and Zhou (2017/0354365),and Weinberg et al (2017/0281032),and Brisben et al (2017/0112399).

See office action of 5/27/22.


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koop et al (2018/0078771),and Zhou (2017/0354365),and Weinberg et al (2017/0281032),and Kaplan et al (2015/0202351).

See office action.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792